Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriere, J.), rendered February 19, 1988, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that, although the testimony of a police officer *789improperly bolstered the identification testimony of the complainant, the error was harmless (see, People v Crimmins, 36 NY2d 230). The complainant clearly identified the defendant as one of the men who robbed him on December 8, 1986. His testimony, in and of itself, clearly established that he observed the defendant and the other man walk directly toward him immediately prior to robbing him and that the incident lasted for more than five minutes under a street light, which caused the area to be well lit. The complainant accurately described what the defendant had been wearing and that he had a goatee and a slight moustache. Further, the complainant pointed him out to the police within a short time after the crime was committed (see, People v Johnson, 57 NY2d 969, 970-971; cf., People v Williams, 148 AD2d 480). Moreover, the prompt curative instructions by the trial court after the concededly improper bolstering testimony served to dispel any prejudicial effect that it might have had (see, People v Jenkins, 122 AD2d 74; People v Fisher, 112 AD2d 378).
We also find that the defendant was not prejudiced by the court’s refusal to charge the jury concerning identification in the manner he requested. The charge as given adequately covered the issue (see, People v Whalen, 59 NY2d 273, 279). Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.